Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatsugu et al. (US 2010/0045624) in view of Zhou et al. (US 2018/0046286) and Liu et al. (US 2018/0173347).
Regarding claim 1, Hisatsugu (Fig. 23) discloses a pressure sensing module, comprising:
a substrate (2122); and
a sensing layer (2223) formed over the substrate (seen in Fig. 23), the sensing layer including a plurality of pressure sensing units (ie. four units 2223j) axially symmetrically disposed along a symmetry axis of the substrate (seen in Fig. 23, two sensing units are on the upper side and two sensing units are on the lower side of 2122, placed symmetrically about the X axis in the middle of the substrate, the X axis shown best Fig. 4A) to form a first pressure sensing region (the top half, with the top two 2223j) and a second pressure sensing region (the bottom half, with the bottom two 2223j) with the symmetry axis being a boundary dividing the first pressure sensing region and second pressure sensing region (shown best in Fig. 4, the symmetry axis corresponds to the “X” axis, dividing the upper half and lower half of the substrate);
wherein the pressure sensing units in each of the first pressure sensing region and the second pressure sensing region are positioned under a non-rectangular arrangement (as seen in Fig. 23, there are only two pressure sensing units in each region, arranged in a line, which is not rectangular);
wherein each of the pressure sensitive units including four resistors configured as a Wheatstone bridge (“Wheatstone bridge” discussed in [0146]).
However, Hisatsugu fails to provide further details about the resistors in the pressure sensitive units.
Zhou (Fig. 1, 11, and 12) discloses a pressure sensing module, comprising:
a substrate (called an “array substrate” in [0030]); and
a sensing layer (203) formed over the substrate (seen in Fig. 1), the sensing layer including a plurality of pressure sensing units (“the quantity of the pressure sensor 203 included in the array substrate may be two or more” as discussed in [0039]);
each of the pressure sensitive units including four resistors (Ra, Rb, Rc, and Rd) having significantly the same resistance (“The Wheatstone bridge consists of four equivalent resistors” as discussed in [0065]), the four resistors configured as a Wheatstone bridge (see [0065]), wherein pattern shapes of two of the resistors have the same extending direction and are not adjacent (eg. Ra and Rc extend in the same direction and are not adjacent, as seen in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hisatsugu so that the Wheatstone bridge used as a pressure sensor is made of four resistors with the same resistance as taught by Zhou because both Hisatsugu and Zhou teach that Wheatstone bridges can be used to sense pressure, and this allows a touch pressure value to be determined based on resistance values (see [0065] of Zhou).
However, should it be found that the “line arrangement” of the pressure sensing units of Hisatsugu and Zhou fail to sufficiently teach or suggest a “non-rectangular arrangement,” then:
Liu (Fig. 1) discloses a pressure sensing module, wherein the pressure sensing units (230 and 231) are positioned under a non-rectangular arrangement (as seen in Fig. 1, pressure sensors 230 and 231 are not arranged in a rectangle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hisatsugu and Zhou so that the pressure sensing units in each region are positioned under a non-rectangular arrangement as taught by Liu because this makes the sensors more sensitive (see [0041]).

Regarding claim 2, Hisatsugu, Zhou, and Liu disclose a pressure sensing module as discussed above, and Hisatsugu further discloses wherein:
the substrate is a rectangular substrate (as seen in Fig. 23, also shown in a top down view in Fig. 1B), the pressure sensing units are disposed at four corners of the substrate (sensing units 22 are seen in the corners of 13 in Fig. 1B), the pressure sensing unit at each of the corners is rectangular-shaped (seen best in Fig. 1B, 22 are rectangles), a first included angle is the same between a first side or a second side of the pressure sensing unit and a side of an X-axis direction of the substrate (each of the sensing units are oriented identically);
or a second included angle is the same between a first side or a second side of the pressure sensing unit and a side of a Y-axis direction of the substrate perpendicular to the X-axis direction (similarly, each of the sensing units is arranged identically and so will have the same angles).

Regarding claim 3, Hisatsugu, Zhou, and Liu disclose a pressure sensing module as discussed above, and Liu further discloses wherein a first included angle and second included angle are in a range from 35° to 55° (in this case, 45° as discussed in [0041]).
It would have been obvious to one of ordinary skill in the art to combine Hisatsugu, Zhou, and Liu for the same reasons as discussed above.

Regarding claim 4, Hisatsugu, Zhou, and Liu disclose a pressure sensing module as discussed above, and Liu further discloses wherein the first included angle and the second included angle is 45° (as discussed above, see [0041]).
It would have been obvious to one of ordinary skill in the art to combine Hisatsugu, Zhou, and Liu for the same reasons as discussed above.

Regarding claim 5, Hisatsugu, Zhou, and Liu disclose a pressure sensing module as discussed above, and Zhou further discloses wherein the pattern shapes of the two resistors having the same extending direction are diagonally distributed (as seen in Fig. 12 and 13).
It would have been obvious to one of ordinary skill in the art to combine Hisatsugu and Zhou for the same reasons as discussed above.

Regarding claim 6, Hisatsugu, Zhou, and Liu disclose a pressure sensing module as discussed above, and Zhou further discloses wherein the two resistors having the pattern shapes having the same extending direction are defined as a first group of resistors (eg. Ra and Rc are a first group of resistors), and the other two resistors are defined as a second group of resistors (eg. Rb and Rd are a second group of resistors), and the pattern shapes of the first group of resistors and the pattern shapes of the second group of resistors have different extending directions (seen more clearly in Fig. 13, R1 and R3 extend from the bottom left to the upper right, while R2 and R4 extend from the upper left to the bottom right).
It would have been obvious to one of ordinary skill in the art to combine Hisatsugu, Zhou, and Liu for the same reasons as discussed above.

Regarding claim 7, Hisatsugu, Zhou, and Liu disclose a pressure sensing module as discussed above, and Zhou further discloses wherein the extending direction of the pattern shapes of the first group of resistors is perpendicular to the extending direction of the pattern shapes of the second group of resistors (seen in Fig. 13, R1 extends generally in direction 100, as discussed in [0069], while R2 extends generally in direction 200, which is perpendicular).
It would have been obvious to one of ordinary skill in the art to combine Hisatsugu and Zhou for the same reasons as discussed above.

Regarding claim 8, Hisatsugu and Zhou disclose a pressure sensing module as discussed above, and Liu (Fig. 15) further discloses a touch panel (eg. a “liquid crystal display panel” with an integrated “touch function” as discussed in [0074]), comprising:
a pressure sensing module (230) and a touch sensing unit (121) configured to detect a position information (121 performs the touch function, see [0074], eg. which can replace a keyboard and mouse operation as discussed in [0003], see also the mobile phone with touch screen in Fig. 28). 
It would have been obvious to one of ordinary skill in the art to combine Hisatsugu, Zhou, and Liu for the same reasons as discussed above.

Regarding claim 11, Hisatsugu and Zhou disclose a pressure sensing module as discussed above, and Liu further discloses wherein the pattern shapes of the two adjacent resistors are maintained in a range of from 0.01 mm to 2 mm (eg. the distance can be 1mm, as discussed in [0081]).
It would have been obvious to one of ordinary skill in the art to combine Hisatsugu, Zhou, and Liu for the same reasons as discussed above.

Allowable Subject Matter
Claims 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 12 recites all of the claim limitations from the previous claims 1, 8, and 9, the allowability of which was discussed in the previous rejection, and so is allowable for the same reasons.

Claim 13 is dependent upon claim 12, and so is allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 9 has not been amended, and so would still be allowable for the reasons discussed in the previous rejection.

Claim 10 is dependent upon claim 9, and so would be allowable for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Liu (previously presented in the rejection of claims 3, 4, and 8) has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691